DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 are cancelled. Claims 15, 21-22, 29 and 31 are amended. Claims 24-27 are withdrawn. Claims 15-23 and 28-34 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 7/1/2022 is withdrawn.

Applicant’s arguments regarding the rejection under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 7/1/2022 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 7/1/2022 are overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, 22 and 33-34 are rejected under 35 U.S.C. 103 as being obvious over Zuber (WO 2017/109678, hereafter referred to as Zuber ‘678).

Regarding claim 15, Zuber ‘678 discloses an inhaler article having a body extending along a longitudinal axis with a mouthpiece end (figure 2, reference numeral 112), a distal end (figure 2, reference numeral 114), and a capsule cavity within the body (figure 2, reference numeral 116). The distal end has a distal end cap (figure 2, reference numeral 120), which is considered to meet the claim limitation of an endpiece, with an air channel that is not parallel with the longitudinal axis (page 13, lines 1-9, figure 2, reference numeral 113), which is considered to meet the claim limitation of a vortex tunnel since it causes the capsule to rotate about its axis when air flows through inhaler article (page 5, lines 23-28). The diameter of the air channel is less than the article diameter, which is considered to meet the claim limitation of the inner diameter of the vortex tunnel being less than an inner diameter of the body, and the outside of the air channel touches the inside of the body, indicating that the outer diameter of the channel is in contact with the inner diameter of the body. It is evident that the air channel restricts air flow since it is restricted. The air flows through a capsule comprising nicotine particles and subsequently a porous support element (figure 2, reference numeral 140) before reaching the mouthpiece end (page 13, lines 10-16, figure 2, reference numeral 112). Zuber ‘678 does not explicitly disclose the air channel being cylindrical.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air channel of Zuber ‘678 cylindrical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 16, Zuber ‘678 discloses that the mouthpiece and porous element are located at one end of the device (figure 2), which is considered to meet the claim limitation of a first body portion, and the remaining components are in a second section (figure 2), which is considered to meet the claim limitation of a second body portion. The device is contained within a cylindrical body (page 13, lines 1-9, figure 1, reference numeral 110), which is considered to meet the claim limitation of a wrapper since it wraps around all the components of the device.

Regarding claim 19, modified Zuber ‘678 teaches all the claim limitations as set forth above. Modified Zuber ‘678 does not explicitly teach the inner and outer diameters of the tunnel falling within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner and outer diameters of the tunnel fall within the claimed ranges. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 22, Zuber ‘678 discloses that the housing is a cylindrical housing with a consistent diameter (figure 1).

Regarding claim 23, modified Zuber ‘678 teaches all the claim limitations as set forth above. Modified Zuber ‘678 does not explicitly teach the lengths of the endpiece element and vortex tunnel falling within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lengths of the endpiece element and vortex tunnel fall within the claimed ranges. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 33, Zuber ‘678 discloses that the air channel defines the upstream end of the capsule cavity (figure 2).

Regarding claim 34, Zuber ‘678 discloses that the air channel is located between the capsule cavity and the end cap distal end (page 13, lines 1-9, figure 2, reference numeral 124), which is considered to meet the claim limitation of separating.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0351456).

Regarding claim 15, Johnson discloses a battery operated electronic cigarette for supplying vaporized nicotine to a user to simulate the act of smoking [0002], which is considered to be an inhaler since it is evident that smoking occurs through the mouth. The cigarette has a body (figure 3, reference numeral 40) with first (figure 3, reference numeral 10) and second sections ([0037], figure 3, reference numeral). The body extends from an LED (figure 2, reference numeral 23) and lithium battery section (figure 3), which together are considered to meet the claim limitation of an endpiece, to a mouthpiece opening ([0032, figure 3, reference numeral 38). A replaceable cartridge (figure 3, reference numeral 48) is located within the mouthpiece (figure 3, reference numeral 41) of the second section. The cartridge is considered to meet the claim limitation of a capsule, and portion of the mouthpiece upstream of the reservoir which accommodates it is therefore considered to be a capsule cavity. Air enters the device through air inlets ([0032], figure 2, reference numeral 28) and through the cartridge to mouthpiece opening [0034], which is considered to meet the claim limitation of a mouthpiece air channel. The air from the air inlets passes through a through hole having an inner diameter that is less than the inner diameter of the body (figure 3). The cartridge includes a porous reservoir ([0037], figure 3, reference numeral 46), which is considered to meet the claim limitation of a porous element. It is evident that the LED prevents airflow through the distal end since air enters the device through the air intakes [0032]. Johnson does not explicitly disclose (a) the outer wall of the though hole reaching the inner diameter of the body of the cigarette and (b) the through hole functioning as a vortex tunnel.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thicken the wall of the through hole such that it contacts the inside of the outer housing of the device. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), modified Johnson teaches all the physical limitations of the claimed article as set forth above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. It is therefore considered that the through hole of modified Johnson must produce a vortex air flow since the portions that define the airflow area have the same structure as the claimed invention.

Regarding claim 19, modified Johnson teaches all the claim limitations as set forth above. Modified Johnson does not explicitly teach the inner and outer diameters of the tunnel falling within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner and outer diameters of the through hole fall within the claimed ranges. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claims 20 and 30, Johnson discloses that the device has two air inlets (figure 3).

Regarding claim 23, modified Johnson teaches all the claim limitations as set forth above. Modified Johnson does not explicitly teach the lengths of the endpiece element and vortex tunnel falling within the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lengths of the endpiece element and vortex tunnel fall within the claimed ranges. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 28, it is evident that the LED of Johnson prevents airflow through the distal end since air enters the device through the air intakes [0032].

Regarding claim 34, Johnson discloses that the through hole is located between the cartridge and the LED (figure 3), which is considered to meet the claim limitation of separating.

Claims 17-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2017/109678, hereafter referred to as Zuber ‘678) in view of Zuber (CA 3008211, hereafter referred to as Zuber ‘211).

Regarding claim 17, modified Zuber ’678 teaches all the claim limitations as set forth above. Modified Zuber ‘678 does not explicitly teach a resistance to draw.
Zuber ‘211 teaches a nicotine powder delivery system (abstract) having an end cap having a resistance to draw greater than about 120 WG (page 5, lines 3-12).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the endpiece of modified Zuber ‘678 have the specific resistance to draw of Zuber ‘211. One would have been motivated to do so since Zuber ‘211 teaches a suitable resistance to draw for an end cap of a powder delivery system and Zuber ‘678 teaches an end piece for a powder inhaler.

Regarding claims 18 and 29, modified Zuber ’678 teaches all the claim limitations as set forth above. Modified Zuber ‘678 does not explicitly teach making the endpiece from a specific material.
Zuber ‘211 teaches a nicotine powder delivery system having an end cap made from cellulose acetate (page 5, lines 3-12).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the endpiece of modified Zuber ‘678 from the cellulose acetate of Zuber ‘211. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0351456) as applied to claim 15 above, and further in view of Tucker (US 9,282,772).

Regarding claim 17, modified Johnson teaches all the claim limitations as set forth above. Modified Johnson does not explicitly teach a resistance to draw.
Tucker teaches an electronic smoking article (abstract) having a resistance to draw of about 100 mm H2O to about 130 mm H2O (column 3, lines 46-65) to create a resistance to draw that contributes to a drawing experience similar to that of drawing upon a conventional cigarette (column 4, lines 66-67, column 5, lines 1-6).
It would therefore have been obvious to one of ordinary skill in the art to combine the device of modified Johnson with the resistance to draw of Tucker. One would have been motivated to do so since Tucker teaches a resistance to draw that contributes to a drawing experience similar to that of drawing upon a conventional cigarette.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2017/109678, hereafter referred to as Zuber ‘678) in view of Leadley (US 2018/0271154).

Regarding claim 20, modified Zuber ‘678 teach all the claim limitations as set forth above. Zuber ‘678 additionally discloses that multiple air channels may be present (page 5, lines 19-22). Modified Zuber ‘678 does not explicitly teach multiple air inlets leading to a single air channel.
Leadley teaches an aerosol provision system with an air inlet [0002] having either two or more inlets (figure 4, reference numeral 30) that each connect with an airflow pipe (figure 4, reference numeral 17) or a single inlet connected to the airflow pipe to achieve the same outcome of providing air to the system [0048].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two or more inlets of Leadley for the single air inlet of modified Zuber ‘678. One would have been motivated to do so since Leadley teaches that providing single or plural air inlets for an airflow pipe in an aerosol provision system are equivalent at providing air to the system. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0351456) as applied to claims 15 and 19 above, and further in view of Han (US 8,156,944).

Regarding claims 21 and 31, modified Johnson teaches all the claim limitations as set forth above. Johnson additionally discloses that the two air inlets are located opposite each other across a cavity (figure 3). Modified Johnson does not explicitly teach the two air inlets being located at opposite points along a circumference of the cavity.
Han teaches an electronic cigarette having a hollow shell (abstract) with air inlets (column 5, lines 38-46, figure 1, reference numeral a1) that lead to an airflow cavity (column 7, lines 3-47). The shell is cylindrical (column 8, lines 17-31, figure 11, reference numeral b). The shell is integrally formed (column 1, lines 61-67, column 2, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art to make the cavity of modified Johnson be cylindrical, and thus position the air inlets at opposite sides of a circumference. One would have been motivated to do so since modified Johnson is silent as to the shape of the shape of the cigarette body and Han teaches a cylindrical cigarette body. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 22, modified Johnson teaches all the claim limitations as set forth above. Modified Johnson does not explicitly teach the body being cylindrical.
Han teaches an electronic cigarette having a hollow shell (abstract) with air inlets (column 5, lines 38-46, figure 1, reference numeral a1) that lead to an airflow cavity (column 7, lines 3-47). The shell is cylindrical (column 8, lines 17-31, figure 11, reference numeral b). The shell is integrally formed (column 1, lines 61-67, column 2, lines 1-3).
It would therefore have been obvious to one of ordinary skill in the art to make the cavity of modified Johnson be cylindrical. One would have been motivated to do so since modified Johnson is silent as to the shape of the shape of the cigarette body and Han teaches a cylindrical cigarette body. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2017/109678, hereafter referred to as Zuber ‘678) as applied to claim 19 above, and further in view of in view of Leadley (US 2018/0271154).

Regarding claim 30, modified Zuber ‘678 teaches all the claim limitations as set forth above. Zuber ‘678 additionally discloses that multiple air channels may be present (page 5, lines 19-22). Modified Zuber ‘678 does not explicitly teach multiple air inlets leading to a single air channel.
Leadley teaches an aerosol provision system with an air inlet [0002] having either two or more inlets (figure 4, reference numeral 30) that each connect with an airflow pipe (figure 4, reference numeral 17) or a single inlet connected to the airflow pipe to achieve the same outcome of providing air to the system [0048].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two or more inlets of Leadley for the single air inlet of modified Zuber ‘678. One would have been motivated to do so since Leadley teaches that providing single or plural air inlets for an airflow pipe in an aerosol provision system are equivalent at providing air to the system. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2017/109678, hereafter referred to as Zuber ‘678) as applied to claim 19 above, and further in view of in view of Borges (US 2016/0143355).

Regarding claim 32, modified Zuber ‘678 teaches all the claim limitations as set forth above. Modified Zuber ‘678 does not explicitly teach the end cap containing the air channel made from cellulose acetate.
Borges teaches a smoking article [0002] having an open ended hollow tubular body made from a thermally stable material such as cellulose acetate [0230].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the end cap of modified Zuber ‘678 from the cellulose acetate of Borges. One would have been motivated to do so since Borges teaches that cellulose acetate is a thermally stable material for smoking articles. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0351456) as applied to claims 15 and 19 above, and further in view of Han (US 8,156,944).

Regarding claim 32, modified Johnson teaches all the claim limitations as set forth above. Modified Johnson does not explicitly teach the end cap containing the air channel made from cellulose acetate.
Borges teaches a smoking article [0002] having an open ended hollow tubular body made from a thermally stable material such as cellulose acetate [0230].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the through hole of modified Johnson from the cellulose acetate of Borges. One would have been motivated to do so since Borges teaches that cellulose acetate is a thermally stable material for smoking articles. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Amendment
Regarding the rejections under 35 USC 102, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the air channel of Zuber ‘678 does not have two diameters, (b) that the air channel of Zuber ‘678 does not have a single diameter, (c) that the air channel does not restrict air flow, and (d) that Zuber ‘678 does not disclose a vortex tunnel.
Regarding (a), applicant’s arguments do not correspond with the claims. It is true that the claims require the vortex tunnel to have an inner and outer diameter, however, the claims do not require these diameters to be within the air passageway. The term “tunnel” is being interpreted to cover not just the air passageway but also the surroundings in which the passageway is defined-in this case, the end cap. The exterior of the end cap is considered to be the claimed outer diameter, and the wall defining the air passageway is considered to be the claimed inner diameter since it is located on the inside of the end cap.
Regarding (b), applicant’s arguments are moot since they do not address the teachings of modified Zuber ‘678 that making the air channel cylindrical is an obvious design change. This action is non-final since a new ground of rejection is presented that was not necessitated by applicant’s amendment to the claims or an information disclosure statement submitted with fee.
Regarding (c), it is evident that the vortex tunnel restricts airflow since the larger portions of the end cap that have a solid structure (figure 2) must restrict air flow since air cannot flow through solid structures.
Regarding (d), applicant states that the air passageway of Zuber ‘678 is not a vortex tunnel, however, as set forth above, the tunnel causes the capsule to rotate about its axis, which means the air passageway of Zuber ‘678 generates a vortex and is therefore a vortex tunnel.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Johnson does not disclose a porous element between the capsule cavity and the mouthpiece air channel, (b) that Johnson fails to disclose a vortex tunnel having the claimed diameters, (c) that the through hole of Johnson is not structurally similar to the claimed vortex tunnel, and (d) that replacing the end piece of Zuber ‘678 with the endpiece of Zuber ‘211 would remove all air inlets from the device, and (e) that the other cited references do not cure the deficiencies of the rejection. 
Regarding (a), only the portion of the mouthpiece upstream of the reservoir is considered to make up the capsule cavity. The reservoir is therefore located between the capsule cavity and the mouthpiece air channel and meets the claim limtiations.
Regarding (b), the instant Office action does not rely on In re Rose. Furthermore, there is no evidence of record that merely changing the shape of the air inlet as proposed above would produce a drastic change in device performance. The burden is therefore shifted to application to prove that the difference in shape would result in a patentably significant difference. See MPEP § 2145. Finally, as set forth above with respect to the rejections relying on Zuber ‘678, applicant’s claims do not require that the inner and outer diameters be inner and outer diameters of an air passage, let alone that these diameters are even coaxial.
Regarding (c), applicant’s specification discloses that the vortex tunnel may define an open cylinder where the air passageway extends substantially coaxially along the axis of the cylinder (page 8, lines 14-18). Since the air inlets of Johnson are circular and must extend at least some length (figure 4A), it is evident that an open cylinder must be present at the air inlets of Johnson. This is the exact structure that applicant’s specification discloses forms a vortex tunnel.
Regarding (d), applicant’s arguments are moot since they do not apply to any of the rejections as set forth above.
Regarding (e), applicant’s arguments are not persuasive since every claim is rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747